VICKERY, J.:
Epitomozed Opinion
Firestone, the representative of Lotow, took an order for certain goods from the May Co., forwarding the order to Lotow, who refused to accept it, informing the May Co. that the prices mentioned in the order were no longer in effect. The May Co., by one of its officers, Holtz, then gave express authority to one Wolf to adjust the matter. Wolf gave an order under the modified terms and the order was filled by Lotow.
In an action by Lotow to recover the price of the goods as in the' amended order, the May Co. plead as a defense, breach of contract, and lack of authority of Wolf to bind the May Co. against its interest. Judgment for the May Co. in the Municipal Court: Held by Court of Appeals in reversing the decision:
1. The original order although sent in by an authorized representative of the vendor, did not bind the vendor in contract unless there was an acceptance of the offer. In this case Lotow did not accept.
2. Authority granted an agent to adjust a certain matter gives him the authority to make a contract. Such authority is not limited to making an adjustment in favor of the principal.